DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/28/2022 has been entered.
	
	
	Claim status
The examiner acknowledged the amendment made to the claims on 02/28/2022.
Claims 1, 3, 6-17, 19-25, 28 and 31 are pending. Claims 1, 17, 19 and 31 are currently amended. Claims 2, 4-5, 18, 26-27 and 29-30 are cancelled. Claims 3, 6-9, 20-25 and 28 are previously presented. Claims 10-16 remain withdrawn as being drawn to a nonelected invention (election was made without traverse in the reply filed 01/26/2016). Claims 1, 3, 6-9, 17, 19-25, 28 and 31 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-9, 17, 19-25, 28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 19 recite a liquid composition that is “substantially free of separation, sedimentation, coagulation and/or gelation”. However, the expression “substantially free” is not defined by the claim or specification thus it is not clear a liquid composition with how much or what degree of separation, sedimentation, coagulation and/or gelation is considered “substantially free of separation, sedimentation, coagulation and/or gelation”. As such, a skilled artisan would not be reasonably apprised of the scope of the claims. Clarification is required.
Claims 3, 6-9, 17, 20-25, 28 and 31 ultimately depend from claims 1 and 19 and therefore necessarily incorporate the indefinite subject matter therein.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 6-9, 17, 19-25, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeWille (US 2011/0305799 A1).
Regarding claims 1, 3, 6, 19, 28 and 31, DeWille teaches a substantially clear, non-emulsified liquid composition (e.g., nutritional liquid) that is shelf stable comprising a source of HMB such as calcium HMB or HMB free acid, soluble protein and at least one vitamin( [0014; 0016; 0038; 0035; 0012; 0064; 0067]). 
DeWille teaches that if calcium HMB is used as the source of HMB, the nutritional liquid comprises 0.5-3 gram of calcium HMB per 240 ml nutritional liquid ([0036]). DeWille is silent regarding the amount of HMB free acid in the nutritional liquid in the case where HMB free acid is used. However, the amount of HMB free acid in the composition depends on, inter alia, the serving size of the nutritional liquid. In the instant case, DeWille teaches a typical serving size ranges from 100-591 ml ([0032]). DeWille also teaches that HMB supplementation increased lean mass; clinical studies also suggest that HMB has at least two functions in recovery from illness or injury including protection of lean mass from stress-related damage and enhancement of protein synthesis; it has been suggested that HMB may also be useful in enhancing immune function, reducing the incidence or severity of allergy or asthma, reducing total serum cholesterol and low density lipoprotein cholesterol, increasing the aerobic capacity of muscle, etc. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the concentration of HMB in a specific serving of the nutritional liquid such that it could suitably deliver the aforementioned health benefits. As such, the amount of HMB as recited in claims 1 and 19 are merely obvious variant of the prior art.
DeWille teaches that the soluble protein may represent from 65-100% by weight of the total protein in the liquid composition ([0038]), and that the soluble protein comprises whey protein concentrate, whey protein isolate, casein hydrolysate and hydrolyzed collagen ([0042]), thus reading on the limitation of claim 31 that the soluble protein is whey protein, whey protein concentrate, whey protein isolate and casein hydrolysate, and also encompasses the embodiment that the liquid composition is free of hydrolyzed collagen as recited in claims 1 and 19 since DeWille does not require the presence of hydrolyzed collagen.
DeWille does not explicitly teach that the liquid composition is substantially free of separation, sedimentation, coagulation and/or gelation. However, given that DeWille teaches a non-emulsified liquid composition comprising HMB free acid, soluble protein and vitamin which is essentially identical with the claimed composition, it logically follows that the liquid composition of DeWille possesses the property of substantially free of separation, sedimentation, coagulation and/or gelation absent a showing of the contrary. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 7-8, DeWille teaches that nutritional liquid has a pH of 2.8-4.6 ([0014; 0031]), which falls within that recited in claim 7 and overlaps with that recited in claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding Claim 9, DeWille teaches that the nutritional liquid has a pH of 2.8-4.6 ([0014; 0031]), the lower endpoint of which is very close to the upper endpoint 2.75 as cited in the claim that a skilled artisan would have expected them to have the same properties, considering that both DeWille and the claimed invention are directed to liquid compositions that comprise HMB free acid, soluble protein and/or vitamin. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05). 
Regarding claim 17, given that DeWille teaches a liquid composition comprising HMB free acid and soluble protein which is essentially identical with the claimed composition, it logically follows that the liquid composition of DeWille possesses the property of not imparting a change in flavor or metallic after-taste to the liquid composition. 
Regarding claim 20, DeWille teaches a typical serving size ranges from 100-591 ml ([0032]), which falls with that recited in the claim.
Regarding claim 21, DeWille teaches that the soluble protein may represent from 65-100% by weight of the total protein in the liquid composition ([0038]), which is interpreted to read on “wherein soluble protein is the primary source of the protein”.
Regarding claims 22-23, DeWille teaches that the liquid composition has a fat content of less than 1% by weight ([0027]).
Regarding claim 24, DeWille teaches that the soluble protein may represent 100% by weight of the total protein in the liquid composition ([0038]), which is interpreted to read on “wherein the composition is free of insoluble protein”.
Regarding claim 25, DeWille teaches that the total protein (e.g., soluble and insoluble) is 3-5% ([0055]), which is roughly about 30-50 g/L (assuming a density of 1 g/ml), thus teaching a soluble protein amount that falls within that recited in the claim.

Claims 1, 3, 6, 17, 19-20, 22-25, 28 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nissen US Patent No. 6,291,525 (hereinafter referred to as Nissen) in view of DeWille US Patent Application Publication No. 2011/0305799 A1 (hereinafter referred to as DeWille).
Regarding claims 1, 3, 6, 19, 22-24, 28 and 31, Nissen teaches a liquid composition (e.g., liquid drink such as water, coffee, tea, sports drink, orange drink or complete nutritional drink, etc.) comprising HMB free acid or salt thereof for improving a human’s perception of his emotional state (column 2, line 59-60 and column 4, line 5-20; column 1, line 55-58).
Nissen does not teach that the liquid composition comprises 0.5-3 grams of HMB acid. However, Nissen teaches that any suitable dose of HMB so as to improve a human’s perception of his emotional state, can be used, and with respect to calcium salt of HMB to administer, the dose is 5-300 gm per kg of body weight per  24 hours (column 3, line 35-55). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of HMB in the composition such that it could effectively improve a human’s perception of his emotional state . As such, the amount of HMB as recited in claims 1 and 19 are merely obvious variants of the prior art.
Nissen is silent regarding the liquid composition comprising soluble protein such as those listed in claim 31 and vitamin as recited in claims 3 and 19. 
In the same field of endeavor, DeWille teaches a nutritional liquid drink that is shelf stable comprising a source of HMB such as calcium HMB or HMB free acid, soluble protein such as whey protein concentrate, whey protein isolate, casein hydrolysate and hydrolyzed collagen, and at least one vitamin ( [0014; 0016; 0038; 0035; 0042; 0012; 0064; 0067]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen by including a soluble protein such whey protein concentrate, whey protein isolate and casein hydrolysate, and a vitamin with reasonable expectation of success, since prior art has established that it is suitable to add soluble protein and vitamin to a drink that comprises HMB to provide extra nutrients.
Nissen in view of DeWille results in a composition comprising whey protein concentrate, whey protein isolate or casein hydrolysate all of which are known to be soluble protein, thus reading on the limitations that the soluble protein is free of insoluble protein as recited in claim 24.
Nissen does not require the presence of fat in the composition (column 2, line 59-60 and column 4, line 5-20; column 1, line 55-58), which is interpreted to read on the limitations that the composition is non-emulsified type, and that the composition has a fat content of less than 1% by weight as recited in claims 1, 19 and 22-23.
Nissen in view of DeWille does not explicitly teach that the liquid composition is substantially free of separation, sedimentation, coagulation and/or gelation.  However, given that Nissen in view of DeWille teaches a liquid composition containing HMB acid, soluble protein and vitamin which is essentially identical with the claimed liquid composition, it thus logically follows that the liquid composition of Nissen in view of DeWille has the property of being substantially free of separation, sedimentation, coagulation and/or gelation. See MPEP 2112.01 I, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 17, Nissen in view of DeWille as enumerated above, teaches a liquid composition containing HMB acid or salt thereof, soluble protein and vitamin which is essentially identical with the claimed liquid composition, it thus logically follows that the liquid composition of Nissen in view of DeWille possesses the property of not imparting a change in flavor or metallic after-taste to the liquid composition. 
Regarding claim 20, Nissen in view of DeWille does not teach the volume of the drink. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have selected any serving size such that the drink could effectively improve a human’s perception of his emotional state . As such the volume as recited in the claim is merely an obvious variant of the prior art.
Regarding claim 25, DeWille teaches that the total protein (e.g., soluble and insoluble) is 3-5% ([0055]), which is roughly about 30-50 g/L (assuming a density of 1 g/ml). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen by incorporating the amount of soluble protein as disclosed by DeWille with reasonable expectation of success, for the reason that prior art has established that such an amount of soluble protein is suitable in a drink that comprises HMB.

Claims 7-9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nissen in view of DeWille as applied to claim 1 above, and further in view of Kwapong (US 5,472,716).
Regarding claims 7-9, Nissen in view of DeWille, as enumerated above teaches a drink comprising HMB, but is silent regarding the pH of the drink.
Kwapong teaches a method of suppressing hunger or producing satiety by adding a high concentration of food acid to a beverage such that the pH of the beverage is 2-4 (column 2, line 59-65; claim 1; column 3, line 47-51). Both Nissen and Kwapong are directed to beverages. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Nissen in view of DeWille by adding food acid to the beverage to maintain a pH of 2-4 so as to suppress hunger. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have had a reasonable expectation of success for doing so  because prior art has established that adjusting the pH a drink to 2-4 could suppress hunger.
The pH as disclosed by Kwapong falls with that recited in claim 7 and overlaps with those recited in claims 8-9. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 21, as recited above, Nissen as modified by DeWille results in a composition comprising whey protein concentrate, whey protein isolate or casein hydrolysate all of which are known to be soluble protein, thus reading on the limitation that the soluble protein is the primary source of protein as recited in claims 21.


Response to Arguments and declaration
Applicant's arguments filed 02/28/2022 have been fully considered but found not persuasive. The declaration filed 02/28/2022 is insufficient to overcome the rejection of pending claims based upon the references as set forth in the last Office action.

Regarding the 35 USC 112 (b) rejection of the claim limitation “substantially free of separation, sedimentation, coagulation and/gelation”, applicant argues on pages 7-8 of the Remarks that a skilled artisan would anticipate a very small degree of separation, sedimentation, coagulation and/gelation is present in the composition, and that Fig. 1-Fig. 2 of the specification clearly show what “essentially no sedimentation or separation” look like.

Examiner disagrees. A skilled artisan would not be reasonably apprised of the scope of the claims because the expression “substantially free” is not defined by the claim or specification. A skilled artisan might understand that a very small degree of separation, sedimentation, coagulation and/gelation is allowed but the artisan would not know a liquid composition with how much or what degree of separation, sedimentation, coagulation and/or gelation is considered “substantially free of separation, sedimentation, coagulation and/or gelation”. The examiner further notes that Fig. 1-Fig. 2 are the appearances of the embodiments that correspond to the liquid composition that has 0.8 gram or 1 gram of HMB free acid. It is unclear what the liquid composition are like when one increases the amount of the free acid to 30 gram (claims recite a free acid amount of 0.5-30 gram).

Applicant asserts on pages 8-11 of the Remarks that DeWille is non-enabling for a liquid composition wherein the HMB consists of HMB free acid, for the reason that the declaration filed concurrently by Larry Kolb (e.g., para. 5-8) has shown that the assignee of the claimed invention (e.g., TSI USA) is the only company that developed HMB free acid for human use back in 2009 and the record has indicated that the assignee did not provide HMB free acid to DeWille. Applicant further asserts that “Raytheon” can be applied to the present application and concludes that due to the unavailability of the material the prior art is non-enabling.

Applicant’s arguments are considered but found unpersuasive. Applicant is basically stating that just because TSI USA did not provide HMB free acid to DeWille, DeWille will have no access to the free acid which renders DeWille non-enabling. Such a statement is preposterous. Both HMB free acid and the way to synthesize it are within the grasp of a skilled artisan before the effective filling date of the claimed invention or before TSI USA made the product available in 2009. To name a few: US Patent No. 6,291,525, 6,090,978 and 4,992,470. It does not appear that DeWille has to be at the mercy of TSI USA for the provision of HMB free acid.

Examiner further submits that “Raytheon” case is not applicable to the current case, for the reason that in “Raytheon”, prior art Knip is determined not to enable a skilled artisan to make the claimed invention because it was only through the use of imagined and unavailable advanced composites that the prior art was able to suggest the advanced performance characteristics recited in the challenged claims. In the instant case, HMB acid is readily accessible and extensively available before the effective filling date of the claimed invention. Therefore, “Raytheon” does not apply to the present invention. 

Even if in arguendo, DeWille has no access to HMB free acid, it does not elevate to the level of “non-enabling” as applicant has asserted.  As stated in MPEP 2121 I and III, prior art is presumed to be operable/enabling, and that a prior art reference provides an enabling disclosure and thus anticipates a claimed invention if the reference describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention. In the instant case, DeWille describes the claimed invention in sufficient detail to enable a person of ordinary skill in the art to carry out the claimed invention .See [0070-0073] of DeWille. 

Applicant argues on page 10 of the Remarks that DeWille discloses that in order to provide a substantially clear liquid composition, CaHMB has to be used. Similarly, declarant Larry Kolb asserts in para. 9 of the declaration that all of the experimental examples are performed using calcium salt of HMB without mention within the experimental to using the free acid, and that DeWille does not teach commercial grade HMB-acid for human use.
Applicant’s arguments are considered but found unpersuasive because:
First, applicant is invited again to refer to  [0035] of DeWille which includes an embodiment teaching using HMB free acid for human use. It does not matter if the HMB free acid as disclosed by the prior art is commercial grade or not where DeWille teaches HMB free acid for human use. The examiner further notes that “commercial grade” as the declarant has pointed out is neither defined in the original disclosure nor recited in the claim. 
Second, given that DeWille teaches a non-emulsified liquid composition comprising HMB free acid, soluble protein and vitamin which is essentially identical with the claimed composition, it logically follows that the liquid composition of DeWille possesses the property of substantially free of separation, sedimentation, coagulation and/or gelation absent a showing of the contrary. See MPEP 2112.01 I.
Third, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
The rejection of the claims over Yamada alone or in combination with other is withdrawn in view of the amendment made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHANGQING LI/Examiner, Art Unit 1793